Wasservogel, J.
"While the contract between the parties provided for arbitration of any dispute arising under it, neither the contract nor the rules of the American Spice Trade Association, which were made part of the contract, conferred upon the Supreme Court of the State of New York jurisdiction in personam of the appellant, a Canadian corporation. The appellant did not take part in the arbitration and an award was made against it. Petitioner then moved for an order to confirm the award and for judgment thereon.
Notice of motion to confirm the award was served upon the appellant by mail. The appellant defaulted and an order was made confirming the award and directing entry of judgment against appellant for $1,622.58. The appellant thereupon moved to vacate the judgment and a subpoena duces tecum for the examination of the judgment-debtor-appellant, asserting lack of jurisdiction.
We do not agre,e with the holding by the court at Special Term, that the judgment was entered pursuant to the contract. The appellant did not consent to the jurisdiction of the New York court by consenting to arbitration in New York. Personal jurisdiction must first be obtained before judgment may be entered upon the award. Service by mail was not sufficient (Sargant v. Monroe, 268 App. Div. 123).
The order appealed from should be reversed, with $20 costs and disbursements, and the motion to vacate the judgment and the subpoena duces tecum granted.